 Case 5:20-cv-00416-JSM-PRL Document 6 Filed 09/11/20 Page 1 of 4 PageID 32




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

                                      IN ADMIRALTY

IN THE MATTER OF:

THE COMPLAINT OF PARADISE
FAMILY, LLC, as Owner, and
ANOTHER DAY IN PARADISE BOAT
CLUB, LLC d/b/a FREEDOM BOAT                            Case No: 5:20-cv-416-Oc-30PRL
CLUB OF TAMPA BAY, and LETE
CONNELLY as owners, Pro Hac Vice, of
the M/V JUMPING VIPER, a 20’ Sea Fox
200 vessel bearing Hull Identification
Number LYGEX130J920 and Florida
Registration FL5320SN, and its Engines,
Tackle, Appurtenances, Equipment, &
Etc., in a cause for Exoneration from or
Limitation of Liability,

       Petitioners,


                  ORDER APPROVING AD INTERIM STIPULATION,
                         MONITION AND INJUNCTION

       A Complaint has been filed herein on September 3rd, 2020, by Petitioners PARADISE

FAMILY, LLC, as Owner, and ANOTHER DAY IN PARADISE BOAT CLUB, LLC d/b/a

FREEDOM BOAT CLUB OF TAMPA BAY, and LETE CONNELLY, as Owners pro hac vice

of the M/V Jumping Viper, a 20’ Sea Fox 200 vessel bearing Hull Identification Number

LYGEX130J920 and Florida Registration FL5320SN, and its Engines, Tackle, Appurtenances,

Equipment, & Etc. Petitioners are claiming the benefits of exoneration from and limitation of

liability as provided for in the Act of Congress embodied in 46 U.S.C. §§ 30501, et seq. and

pursuant to Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims of the

Federal Rules of Civil Procedure, together with the statutes supplemental thereto and amendatory
 Case 5:20-cv-00416-JSM-PRL Document 6 Filed 09/11/20 Page 2 of 4 PageID 33




thereof. Petitioners are also contesting their liability independently of the limitation of liability

claims under said Acts, Treaty or Code for any loss, damages, deaths, personal injuries, damage

or destruction of property or other occurrences arising from the incident which occurred on or

about March 22, 2020 on the navigable waterways near Channel Marker 58A in the Homosassa

River in Citrus County, Florida as further described in the Petition for Limitation, and said

Complaint also stating the alleged facts and circumstances on which such exoneration from or

limitation of liability is claimed. Petitioners having deposited with the Court as security for the

benefit of Claims, an Ad Interim Stipulation of Value not less than or equal to the amount or value

of their interest in the Vessel, as required by the rules of this Court and by the law.

        Accordingly, it is hereby

        ORDERED that Petitioner’s Ad Interim Stipulation filed herein (Doc. 2) is approved as

security for the value of Petitioner’s interest in the Vessel and its pending freight, if any, for no

more than the amount of $20,000 including interest at the rate of six percent (6%) per annum, with

Petitioner being subject to such increases or decreases in the amount of such Ad Interim

Stipulation, together with adequate surety, as the Court may from time to time order according to

the rules and practices of this Court; and it is further

        ORDERED that any party, including Petitioner, may apply to have the amount of said Ad

Interim Stipulation increased or decreased, as the case may be, on the filing of the report of the

Commissioner appointed, if any, to appraise the amount of value of Petitioner’s interest in the

vessel and its pending freight, if any, or upon the ultimate determination by the Court on exceptions

to the Commissioner’s report, if any, and it is further




                                                  -2-
 Case 5:20-cv-00416-JSM-PRL Document 6 Filed 09/11/20 Page 3 of 4 PageID 34




       ORDERED that if the amount of said Ad Interim Stipulation is not contested by any

Claimant herein, said Ad Interim Stipulation shall stand as a stipulation for the value and an

appraisal will not be required;

       ORDERED AND ADJUDGED that a Monition and Injunction issue out of and under seal

of this Court against all persons or corporations asserting claims for any and all losses, damages,

injuries, death, or destruction allegedly as a result of the occurrences and happenings recited in the

Complaint, to file their respective claims with the Clerk, United States District Court for the

Middle District of Florida, on or before October 30, 2020, and serve on Petitioners’ attorneys,

Hamilton, Miller & Birthisel, LLP, 150 SE 2nd Ave. Ste 1200 Miami, Florida 33131, a copy

thereof, or be defaulted. If any claimant desires to contest Petitioners’ right to exoneration from

or limitation of liability, Claimant shall file and serve on Petitioners’ attorneys an answer to the

Complaint, on or before said date, unless the claim included an answer to the Complaint so

designated, or be defaulted;

       ORDERED AND ADJUDGED that a public notice of said Monition be given by

publication as required by Supplemental Rule F, once a week for four successive weeks in the

Tampa Bay Times prior to the date fixed for filing of claims in accordance with Supplemental

Rule F and that not later than the second weekly publication, a copy of said notice be mailed by

Petitioners to every person or corporation known to have a claim against Petitioners arising out of

the incident set forth in the Complaint;

       ORDERED AND ADJUDGED that the commencement or further prosecution of any

action or proceeding against Petitioner, the Vessel or any other property of Petitioners with respect

to any claims for which Petitioners seek exoneration from or limitation of liability herein, including

any claim arising out of or connected with any loss, damage, injury, or destruction, more fully



                                                 -3-
 Case 5:20-cv-00416-JSM-PRL Document 6 Filed 09/11/20 Page 4 of 4 PageID 35




described in the Complaint, is hereby STAYED, ENJOINED AND RESTRAINED, until the

final determination of this action; and

       IT IS FINALLY ORDERED that service of this Order as a restraining order may be made

by mailing a conformed copy of it to the person or persons to be restrained, or to their respective

attorneys, or alternatively, by hand delivery.

       DONE and ORDERED in Ocala, Florida on September 11, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                 -4-
